                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                    CASE NO. 21-21455-CIV-COOKE/O’SULLIVAN



CLINTON McQUEEN,

      Plaintiff,
v.

CHEF TEACH HOUSE OF MAC LLC,
a Florida Limited Liability Company, and
DERRICK TURTON, an individual, jointly
and severally,

      Defendants.
                                          /

            ORDER APPROVING SETTLEMENT AGREEMENT AND
       RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

      THIS MATTER came before the Court following a settlement conference before

the undersigned and the Court having conducted a hearing concerning the settlement.

      THE COURT has heard from counsel and considered the terms of the settlement

agreement, the pertinent portions of the record, and is otherwise fully advised in the

premises.

      This case involves a claim for unpaid overtime compensation under the Fair

Labor Standards Act, 29 U.S.C. § 201, et seq. ("FLSA"). In reviewing a settlement of

an FLSA private claim, a court must "scrutiniz[e] the settlement for fairness," and

determine that the settlement is a "fair and reasonable resolution of a bona fide dispute

over FLSA provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53

(11th Cir. 1982). A settlement entered into in an adversarial context where both sides

are represented by counsel throughout litigation "is more likely to reflect a reasonable
compromise of disputed issues." Id. The district court may approve the settlement in

order to promote the policy of encouraging settlement of litigation. Id. at 1354.

       In this case, there is a bona fide factual dispute over the number of hours, if any,

for which the plaintiff was not properly compensated. The terms of the settlement were

announced on the record in open Court. The Court has reviewed the terms of the

settlement agreement including the amount to be received by the plaintiff and the

attorney’s fees and costs to be received by counsel and finds that the compromise

reached by the parties is a fair and reasonable resolution of the parties' bona fide

disputes. Accordingly, it is

       ORDERED AND ADJUDGED that the parties' settlement agreement (including

attorney’s fees and costs) is hereby APPROVED. It is further

       RECOMMENDED that this case be dismissed with prejudice and that the Court

retain jurisdiction until August 5, 2021 to enforce the terms of the settlement.

       The parties shall have one (1) day1 from the date of receipt of this Report and

Recommendation within which to serve and file written objections, if any, with the

Honorable Marcia G. Cooke, United States District Court Judge. Failure to file

objections timely shall bar the parties from a de novo determination by the District

Judge of an issue covered in the Report and shall bar the parties from attacking on

appeal unobjected-to factual and legal conclusions contained in the Report except upon

grounds of plain error if necessary in the interest of justice. See 28 U.S.C § 636(b)(1);

Harrigan v. Metro Dade Police Dep't Station #4, 977 F.3d 1185, 1191-1192 (11th Cir.



       1
           The parties agreed to a shortened, one-day period for filing objections.

                                              2
2020); Thomas v. Arn, 474 U.S. 140, 149 (1985); Henley v. Johnson, 885 F.2d 790,

794 (11th Cir. 1989); 11th Cir. R. 3-1 (2016).

        DONE AND ORDERED in Chambers at Miami, Florida, this 21st day of June,

2021.



                                  JOHN J. O'SULLIVAN
                                  CHIEF UNITED STATES MAGISTRATE JUDGE




                                            3
